Citation Nr: 1208671	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's November 2007 VA Form 9 included a request for a hearing.  However, in September 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).


FINDING OF FACT

The Veteran's current sleep apnea is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Since the Board is granting entitlement to service connection for sleep apnea, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was diagnosed with sleep apnea in July 2006, approximately 3 months after being in the military for 27 years.  In a November 2007 statement the Veteran stated that his sleep apnea began in-service, but was not diagnosed until after discharge.  He indicated that various symptoms of sleep apnea, including hypertension and excess weight have been documented in his service treatment records.  He also stated that he was not asked the proper questions at his separation examination to determine if he was at risk for sleep apnea.

The Board observes that the Veteran was not diagnosed with sleep apnea while he was in-service.  However, even if the Veteran's service treatment records have no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes the Veteran's treatment records and lay statements show continuity of symptomatology.

The Veteran's wife also submitted a statement that he suffered from signs and symptoms of sleep apnea while in-service.  She stated that he suffered from loud, habitual snoring, choking, gasping, and holding his breath while he slept.  She also indicated he had complaints of fatigue while he was awake.  See November 2007 statement.

A layperson, such as the Veteran or his wife is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom, Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The undersigned finds the Veteran and his wife to be credible in this respect.

Therefore, as there is evidence of a diagnosis of sleep apnea 3 months after the Veteran separated from service, the Veteran and his wife have reported a continuity of sleep apnea symptoms both during and following active duty, an observation which a lay person is competent to report, and the claims file contains a current diagnosis of sleep apnea, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


